DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This non-provisional application is a division of Appl. No.: 15/460237 filed: March 16, 2017 which benefits from the Nov. 9, 2016 priority date of provisional application 62419946, entitled True Time-Delay Phase Shifter.
Election/Restrictions
Election/Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.    Claims 5-12, drawn to a broadband phased-array antenna system comprising of meander lines on a dielectric substrate having variable impedance controlled by switching leads to different impedance sections to cause phase delays, classified in H01Q 3/36.
II.    Claims 1-4, drawn to a hierarchical true-time delay apparatus comprising at least one switchable macro true-time delay line with a clock coupled to sample and hold amplifiers, classified in H03H11/265.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In the instant case, the different inventions are unrelated because Invention I uses meander lines on a dielectric substrate having variable impedance controlled by switching leads to different impedance sections to cause phase delays whereas .
In contrast, Invention II creates a phase delay by making longer or shorter the lines of transmission via circuits and clocks to create a phase delay.
The above-mentioned inventions were previously restricted in the Restriction Requirement mailed 03/20/2019 for parent application 15/460,237.
Applicant previously selected group I and received an action on the merits for group I (15/460,237, Non-Final Rejection mailed 4/24/2019).  Therefore, group II, claims 1-4, are elected by original presentation and group I, claims 5-12, are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Status of the claims
Claims 1 and 4 have been amended.
Claims 2-3 have been canceled.  
Accordingly, claims 1 and 4-12 are currently pending.  Claims 5-12 have been withdrawn due to an election/restriction requirement. 
Response to Applicants remarks
The cancellation of claim 2-3 has rendered moot the 112 rejections and changed the scope of dependent claim 4.  
Applicant states that Chu does not discloses a processor that is configured to determine the true-time delay as claimed.  
In response, the primary reference Barkdoll discloses beamforming via true time delays, and the secondary reference Chu was used as evidence to show how basic beamforming is performed.  The language “based on a beam direction, an operating wavelength, and a separation 
Applicant states that Chu does not discloses a processor as amended by the claims.  
In response, Chu does disclose that a processor is used to fabricate the digital control unit, DCU, at Para. [0075].  Nonetheless, the issue is whether the primary reference teaches the processor as claimed, and, if not, would it have been obvious.  Barkdoll does not disclose a processor, however, it would have been obvious because processors are commonly used to automate processes that are already well-known and as discussed in the prior art rejection below.  
An additional reference has also been found necessitated by the amendments.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
The limitation “a processor that is configured to determine a true-time delay of the plurality of variable true-time delay circuits based on a beam direction, an operating wavelength, and a separation distance of corresponding adjacent antenna elements” is directed to new matter.  The specification states “the apparatus provides means for determining a delay substantially equal to 2.828 cm*COS (theta)/C wherein theta is the desired beam direction and C is the speed of light. The means for determining the delay is one of an electronic circuit and a processor performing instructions encoded in firmware read from non-transitory computer readable media.”  However, the specification does not state the processor control the true-time delay phase shifters. 
Claim 4 is rejected due to dependency on a rejected base claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Barkdoll (US 6,686,885) as evidenced by Chu (US 2008/0252524) and in view of case law.
As to claim 1, Barkdoll discloses a hierarchical true-time delay apparatus (Fig. 1 TDUs item 12.  See Also 6:60 “true time delay”) comprising
a plurality of variable true-time delay circuits embedded within each beam steering die coupled to sub-arrays of antenna elements (4:42-51 “layers of dialectic,” Fig. 1 shows TDUs items 12 coupled to antennae items 14.  See also claims 12 and 15.  See also 5:32 “variable”);
at least one switchable macro true-time delay line to interface blocks of sub-arrays of antenna elements (Fig. 1 shows multiple layers.  See at least also claim 2 “each of said TDUs including like sets of delay transmission lines having a plurality of different time delay portions selectively connected by a plurality of microelectromechanical switch (MEMS) devices to a respective radiator element of said antenna assembly”).
Barkdoll discloses beam-steering or beam-forming (2:18).  One of ordinary skill would understand that beam-steering/beam-forming is based on a beam direction, an operating wavelength, and a separation distance of corresponding adjacent antenna elements as evidenced by Chu (Fig. 2 see equation                     
                        τ
                        =
                        
                            
                                d
                                
                                    
                                        sin
                                    
                                    ⁡
                                    
                                        a
                                    
                                
                            
                            
                                c
                            
                        
                    
                , here, c is the speed of light which is equal to the product of wavelength and frequency).  Fig. 2 of Chu shows beam-forming based on beam direction, the speed of light which is equal to the product of wavelength and frequency, and distance between adjacent elements – all of which are basic concepts of beam-forming.  
Barkdoll discloses “a phased array antenna tile which is steered by microelectromechanical system (MEMS) switched time delay units (TDUs) in an array architecture (1:49-2:18 see also 6:60 for “true time delay”).”  It is implicit that a true-time delay is being calculated or already calculated in order to steer the radar beam in a given direction.  However, Barkdoll does not disclose a processor that is configured to determine a true-time delay of the plurality of variable true time-delay circuits.  
When determining whether a computer-implemented functional claim would have been obvious, examiners should note that broadly claiming an automated means to replace a manual 
Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Barkdoll evidenced by Chu and in view of case law and in further view of Tietjen (US 2009/0115650).
As to claim 4, Barkdoll in view of Chu does not disclose the apparatus of claim 1 wherein at least one variable true-time delay circuit comprises: a band pass filter coupled to an output and selectably coupled to at least one output of a plurality of sample and hold amplifiers; said plurality of sample and hold amplifiers coupled in series to an input whereby each subsequent output is one clock delay removed from said input; a clock coupled to all said sample and hold amplifiers; and a control to select the a number of clock cycles by which the output is delayed from the input.
In the same field of endeavor, Tietjen discloses “Each bandpass circuit includes a weighting circuit (350-356) in series with a summer circuit (360-366) and an output sample and hold circuit 200 (or ADC). The R-complex bandpass filter circuits are interconnected in series such that an output of the first sample and hold circuit 250 is coupled to an input of the summer circuit 362 of the subsequent complex bandpass filter circuit. The weighting circuits are configured to multiply each of the M-sample outputs by a predetermined filter weight value to thereby provide M-weighted sample output values. The summer circuits are configured to sum the M-weighted sample output values and the output values provided by the preceding complex bandpass filter circuit (Para. [0086] Fig. 19)” thus meeting the scope a band pass filter coupled to an output and selectably coupled to at least one output of a plurality of sample and hold amplifiers; said plurality of sample and hold amplifiers coupled in series to an input whereby each subsequent output is one clock delay removed from said input.  
Tietjen also discloses “FIG. 8 is a detailed block diagram of the phase clock generator. The phase clock generator 210 is implemented using address circuit 212 and M-divide by M circuits. In one embodiment, the address circuit increments from, i.e. binary 000 to 111 (in the case where M=8). Of course, the addressing may be adjusted depending on the value of M, or if there are additional registers 202 that may need to be clocked. However, such adjustments are well within the skill of those of ordinary skill in the art. The addressing circuit also includes additional gating logic such that the first divide by M circuit is only enabled when address is "000." The next divided by M circuit is only enabled when the address equals "001." The count increments until each divide by M circuit is enabled. The divide by M circuit may be a clock coupled to all said sample and hold amplifiers; and a control to select the a number of clock cycles by which the output is delayed from the input.
In view of the teachings of Tietjen, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the CADC system in Tietjen with the hierarchical true-time delays system in Barkdoll as evidenced by Chu and in view of case law in order to provide for “a simplified solution utilizes the characteristics of the CADC to digitally tune several digital filters simultaneously virtually anywhere within the sampled data frequency band, while individual ADCs only need sample at the modest rates commensurate with individual filter bands. This results in a chip or integrated circuit which can directly sample and 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tiebout (US 2017/01633287) discloses a hierarchal true-time delay system with a processor as shown in Figs. 1-2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.W.J./Examiner, Art Unit 3648

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648